DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23-27, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,848,288 (hereinafter Patent288). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the application claims 21, 27, and 33 have been eliminated from patent288 claims 1, 6, and 11 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Application Claim 21:                                           Patent288 Claim 1:
A method for performing a ranging measurement procedure, the method comprising:

A method for performing a ranging measurement procedure, the method comprising:

determining, by a first communication device, a plurality of second communication devices from a plurality of third communication devices to transmit first null data packets (NDPs); 

selecting, by a first communication device, a plurality of second communication devices from a plurality of third communication devices to transmit first null data packets (NDPs), the selected plurality of second communication devices to cause the first NDPs received by the first communication device to be at a respective receive power within a receive power range; 

prompting, at a first communication device, the selected plurality of second communication devices to transmit, during a contiguous time period reserved for a range measurement exchange, the respective first NDPs at respective times, wherein remaining communication devices of the plurality of third communications are not prompted to transmit during the contiguous time period the first NDPs; 

prompting, at a first communication device, flail the selected plurality of second communication devices to transmit, during a contiguous time period reserved for a range measurement exchange, the respective first NDPs at respective times, wherein remaining communication devices of the plurality of third communications which do not cause the first NDPs received by the first communication device to be at the respective receive power within the receive power range are prompted during another contiguous time period; 

receiving, at the first communication device, the first NDPs from at least some of the selected second communication devices during the contiguous time period, wherein the first NDPs are received at a respective receive power within the receive power range; 

receiving, at the first communication device, the first NDPs from at least some of the selected second communication devices during the contiguous time period, wherein the first NDPs are received at the respective receive power within the receive power range;

transmitting, by the first communication device, one or more second NDPs to the selected plurality of second communication devices; and 

transmitting, by the first communication device, one or more second NDPs to the selected plurality of second communication devices; and 

using, at the first communication device, reception of the first NDPs to determine respective ranges between the first communication device and respective selected second communication devices.

using, at the first communication device, reception of the first NDPs and transmission of the one or more second NDPs to determine respective ranges between the first communication device and respective selected second communication devices.



As to claim 23, this claim is fully disclosed in Patent288’s claim 2.
As to claim 24, this claim is fully disclosed in Patent288’s claim 3.
As to claim 25, this claim is fully disclosed in Patent288’s claim 4.
As to claim 26, this claim is fully disclosed in Patent288’s claim 5.

Application Claim 27:                                           Patent288 Claim 6:
An apparatus, comprising:

An apparatus, comprising:

a network interface device associated with a first communication device, wherein the network interface device is implemented on one or more integrated circuit (IC) devices, and wherein the network interface device is configured to:

a network interface device associated with a first communication device, wherein the network interface device is implemented on one or more integrated circuit (IC) devices, and wherein the network interface device is configured to: 

determine, by a first communication device, a plurality of second communication devices from a plurality of third communication devices to transmit first null data packets (NDPs); 

select, by a first communication device, a plurality of second communication devices from a plurality of third communication devices to transmit first null data packets (NDPs), the selected plurality of second communication devices to cause the first NDPs received by the first communication device to be at a respective receive power within a receive power range;

prompt a plurality of the selected second communication devices to transmit, during a contiguous time period reserved for a range measurement exchange, respective first NDPs at respective times, wherein remaining communication devices of the plurality of third communications are not prompted to transmit the first NDPs during the contiguous time period; 

prompt a plurality of the selected second communication devices to transmit, during a contiguous time period reserved for a range measurement exchange, respective first NDPs at respective times, wherein remaining communication devices of the plurality of third communications which do not cause the first NDPs received by the first communication device to be at the respective receive power within the receive power range are prompted during another contiguous time period, 

receive the first NDPs from at least some of the selected second communication devices during the contiguous time period, wherein the first NDPs are received at the respective receive power within the receive power range; 

receive the first NDPs from at least some of the selected second communication devices during the contiguous time period, wherein the first NDPs are received at the respective receive power within the receive power range, 

transmit one or more second NDPs to the selected plurality of second communication devices, and 

transmit one or more second NDPs to the selected plurality of second communication devices, and 

use reception of the first NDPs and transmission of the one or more second NDPs to determine respective ranges between the first communication device and respective selected second communication devices.

use reception of the first NDPs and transmission of the one or more second NDPs to determine respective ranges between the first communication device and respective selected second communication devices.



As to claim 29, this claim is fully disclosed in Patent288’s claim 7.
As to claim 30, this claim is fully disclosed in Patent288’s claim 8.
As to claim 31, this claim is fully disclosed in Patent288’s claim 9.
As to claim 32, this claim is fully disclosed in Patent288’s claim 10.

Application Claim 33:                                           Patent288 Claim 11:
A method for performing a ranging measurement procedure, the method comprising:

A method for performing a ranging measurement procedure, the method comprising:
receiving, at a first communication device, a packet from a second communication device, the packet including information configured to prompt the first communication device to transmit a first null data packet (NDP) during a contiguous time period reserved for a range measurement exchange involving the first communication, the second communication device, and one or more other communication devices, wherein the first communication device and the one or more other communication devices are determined from a third plurality of communication devices by the second communication device, wherein the contiguous time period reserved for the range measurement exchange does not involve the remaining communication devices of the plurality of third communication devices;

receiving, at a first communication device, a packet from a second communication device, the packet including information configured to prompt the first communication device to transmit a first null data packet (NDP) during a contiguous time period reserved for a range measurement exchange involving the first communication, the second communication device, and one or more other communication devices, wherein the first communication device and the one or more other communication devices are selected from a third plurality of communication devices by the second communication device to cause the second communication device to receive the transmitted first NDP and other NDPs from the one or more other communication devices at a respective receive power within a receive power range, wherein remaining communication devices of the plurality of third communications which do not cause the first NDPs received by the first communication device to be at the respective receive power within the receive power range are prompted during another contiguous time period; 

responsive to receiving the packet, transmitting, by the first communication device, the first NDP to the second communication device during the contiguous time period such that the first NDP will be received by the second communication device within a receive power range;

responsive to receiving the packet, transmitting, by the first communication device, the first NDP to the second communication device during the contiguous time period; 

receiving, by the first communication device, a second NDP from the second communication device during the contiguous time period; and

receiving, by the first communication device, a second NDP from the second communication during the contiguous time period; and 

wherein the transmission of the first NDP and reception of the second NDP are used to determine a range between the first communication device and the second communication device.

using, at the first communication device, transmission of the first NDP and reception of the second NDP to determine a range between the first communication device and the second communication device.



As to claim 34, this claim is fully disclosed in Patent288’s claim 12.
As to claim 35, this claim is fully disclosed in Patent288’s claim 13.
As to claim 36, this claim is fully disclosed in Patent288’s claim 14.
As to claim 37, this claim is fully disclosed in Patent288’s claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/07/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476